Exhibit ASSET AND STOCK PURCHASE AGREEMENT by and among GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY, FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY, THE CANADA LIFE ASSURANCE COMPANY and CONNECTICUT GENERAL LIFE INSURANCE COMPANY Dated as of November 26, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Definitions 2 ARTICLE II TRANSFER AND ACQUISITION OF ASSETS Section 2.01 Consideration 25 Section 2.02 Acquisition of Transferred Assets and Shares; Assumption of Assumed Liabilities 25 Section 2.03 Payments at and After Closing. 26 Section 2.04 Additional Adjustment of Purchase Price 29 Section 2.05 Place and Date of Closing. 31 Section 2.06 Transactions to be Effected at the Closing 31 Section 2.07 Nonassignability of Assets 32 Section 2.08 Delayed Approvals 32 ARTICLE III RENEWAL RIGHTS Section 3.01 Cessation of Renewals 33 Section 3.02 Renewal Rights 33 ARTICLE III A UNRELATED ADMINISTERED CONTRACTS Section 3A.01 Cessation of Renewals. 36 Section 3A.02 Renewal Rights 36 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER, FGWLA AND CLAC Section 4.01 Organization, Standing and Authority 36 Section 4.02 Capitalization. 37 Section 4.03 Authorization. 38 Section 4.04 Non-Contravention 38 i Section 4.05 Consents and Approvals 39 Section 4.06 Statement of Assets and Liabilities 39 Section 4.07 Insurance Company Subsidiary Financial Statements 40 Section 4.08 Absence of Certain Changes 40 Section 4.09 Business Contracts 42 Section 4.10 Business Reinsurance Agreements 42 Section 4.11 Transferred Assets 43 Section 4.12 Litigation; Orders 43 Section 4.13 Compliance with Law 43 Section 4.14 Permits 46 Section 4.15 Brokers 46 Section 4.16 Employees 46 Section 4.17 Employee Plans 48 Section 4.18 Real Property 50 Section 4.19 Computer Software 51 Section 4.20 Intellectual Property Rights… 53 Section 4.21 Tax Matters 54 Section 4.22 Security Deposits 57 Section 4.23 Bank Accounts 57 Section 4.24 Sufficiency of Assets… 57 Section 4.25 Actuarial Reports 57 Section 4.26 Disclosure 57 Section 4.27 Producer Appointments and Contracts 58 Section 4.28 Certain Insurance Contracts 58 Section 4.29 Books and Records 58 Section 4.30 Officer and Director Claims 58 Section 4.31 Noncompetition Agreements 58 Section 4.32 Insurance Coverage 58 Section 4.33 Stop Loss Insurance Contracts 58 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER Section 5.01 Organization, Standing and Authority 59 Section 5.02 Authorization 59 Section 5.03 Non-Contravention 59 Section 5.04 Compliance with Law 60 Section 5.05 Consents and Approvals 60 Section 5.06 Brokers 61 Section 5.07 Ratings 61 Section 5.08 Licenses and Franchises 61 Section 5.09 Purchaser Financial Statements 61 Section 5.10 Absence of Certain Changes 61 Section 5.11 Sufficient Funds. 62 Section 5.12 Investment Intent 62 ii ARTICLE VI COVENANTS Section 6.01 Conduct of Business 62 Section 6.02 Exclusivity 66 Section 6.03 Access to Information; Confidentiality 67 Section 6.04 Reasonable Best Efforts 67 Section 6.05 Consents, Approvals, Filings and Costs 67 Section 6.06 Representations and Warranties 69 Section 6.07 Notification 70 Section 6.08 Further Assurances 70 Section 6.09 Expenses 70 Section 6.10 Resources 70 Section 6.11 Employees and Employee Benefits. 70 Section 6.12 Form and Rate Filing 76 Section 6.13 Intercompany Relationships 76 Section 6.14 Non-Compete 77 Section 6.15 Cooperation/Integration 79 Section 6.16 Core Administration System 79 Section 6.17 Seller Confidentiality Agreements 79 Section 6.18 Books and Records 80 Section 6.19 Confidentiality 80 Section 6.20 Insurance Coverage 82 Section 6.21 Great-West Healthcare Holdings, Inc 82 Section 6.22 Seller Subsidiaries Acquisition Agreements. 83 Section 6.23 Supplements to Schedules 83 Section 6.24 Electronic Delivery of Computer Software 83 Section 6.25 Resolution of Certain Issues. 83 Section 6.26 Termination of Certain Contracts 83 Section 6.27 Preparation for Closing. 84 Section 6.28 Optional Business 84 Section 6.29 Tax Returns 85 ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER Section 7.01 Representations and Covenants 85 Section 7.02 Secretary’s Certificate 86 Section 7.03 Other Agreements 86 Section 7.04 Governmental and Regulatory Consents and Approvals 86 Section 7.05 Third Party Consents 87 Section 7.06 No Injunctions or Restraints 87 Section 7.07 Resignation of Officers and Directors 87 iii ARTICLE VIII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER, FGWLA AND CLAC Section 8.01 Representations and Covenants 87 Section 8.02 Secretary’s Certificate 88 Section 8.03 Other Agreements. 88 Section 8.04 Governmental and Regulatory Consents and Approvals 88 Section 8.05 Third Party Consents 88 Section 8.06 No Injunctions or Restraints 88 ARTICLE IX FURTHER AGREEMENTS Section 9.01 Access to Books and Records 89 Section 9.02 Cooperation 90 Section 9.03 Actuarial Appraisal 90 Section 9.04 Use of Names 90 Section 9.05 Reserves. 91 Section 9.06 Control of Litigation 91 Section 9.07 License to Owned Generally Used Software 93 ARTICLE X SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS Section 10.01 Survival of Representations, Warranties and Covenants. 94 ARTICLE XI INDEMNIFICATION Section 11.01 Obligation to Indemnify 94 Section 11.02 Indemnification Procedures 96 ARTICLE XII TAXES Section 12.01 Tax Indemnity 97 Section 12.02 Returns and Payments. 99 Section 12.03 Refunds 100 Section 12.04 Contests 101 Section 12.05 Time of Payment 102 Section 12.06 Cooperation and Exchange of Information 102 Section 12.07 Miscellaneous. 103 iv Section 12.08 Exclusivity 105 ARTICLE XIII TERMINATION PRIOR TO CLOSING Section 13.01 Termination of Agreement. 105 Section 13.02 Survival 106 ARTICLE XIV GENERAL PROVISIONS Section 14.01 Publicity 106 Section 14.02 Dollar References 107 Section 14.03 Notices 107 Section 14.04 Entire Agreement 108 Section 14.05 Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies 108 Section 14.06 Governing Law. 108 Section 14.07 Jurisdiction 108 Section 14.08 Binding Effect; Assignment 109 Section 14.09 Interpretation 109 Section 14.10 No Third Party Beneficiaries 110 Section 14.11 Counterparts 110 Section 14.12 Exhibits and Schedules 110 Section 14.13 Headings 110 v EXHIBITS Exhibit A Form of Assumption Agreement Exhibit B Form of Bill of Sale and General Assignment Exhibit C December 31 Net Worth Statement Exhibit D December 31 Statement of Assets and Liabilities Exhibit E Form of FGWLA Administrative Services Agreement Exhibit F Form of FGWLA Indemnity Reinsurance Agreement Exhibit G Form of Network Licensing Agreement Exhibit H Form of Seller Administrative Services Agreement Exhibit I Form of Seller Indemnity Reinsurance Agreement Exhibit J Form of CLAC Administrative Services Agreement Exhibit K Form of CLAC Indemnity Reinsurance Agreement Exhibit L Form of Subsidiary Assumption Agreement Exhibit M Form of Transition Services Agreement Exhibit N Form of Headquarters Leases Exhibit O Form of Employee Lease Agreement Exhibit P Examples of Adjustment to Purchase Price Exhibit Q CSRP Business Plan vi SCHEDULES Schedule 1.01(a) ADA Contracts Schedule 1.01(b) Administered Contracts Schedule 1.01(c) ASO Agreements Schedule 1.01(d) Assigned and Assumed Acquisition-Related Contracts Schedule 1.01(e) Assumed Liabilities Services Agreement Schedule 1.01(f) Assumed Reinsurance Agreements Schedule 1.01(g) CLAC Insurance Contracts Schedule 1.01(h) Continued Practices Schedule 1.01(i) Excluded Assets Schedule 1.01(j) FGWLA Insurance Contracts Schedule 1.01(k) Inactive HMOs Schedule 1.01(l) Insurance Company Subsidiaries Schedule 1.01(m) Composite Marks Schedule 1.01(n) Seller’s Knowledge Schedule 1.01(o) FGWLA’s Knowledge Schedule 1.01(p) CLAC’s Knowledge Schedule 1.01(q) Purchaser’s Knowledge Schedule 1.01(r) Methodologies Schedule 1.01(s) Non-Insurance Company Subsidiaries Schedule 1.01(t) Purchased Subsidiaries Schedule 1.01(u) Seller Insurance Contracts Schedule 1.01(v) Special Incentive and Severance Agreements Schedule 1.01(w) Subsidiary Insurance Contracts Schedule 1.01(x) Tangible Assets Schedule 1.01(y) Business Bank Accounts Schedule 2.01 Allocation of Purchase Price Schedule 4.01(b) Seller Subsidiary Organization Schedule 4.02 Seller Subsidiary Capitalization Schedule 4.04 Non-Contravention Schedule 4.05(a)(i) Seller Regulatory Closing Consents Schedule 4.05(a)(ii) Other Seller Regulatory Consents Schedule 4.05(b) Other Seller Governmental Consents Schedule 4.05(c) Seller Third Party Consents Schedule 4.06(b) Unaudited Financial Statements Schedule 4.08 Absence of Certain Changes Schedule 4.09 Material Business Contracts Schedule 4.10 Business Reinsurance Agreements Schedule 4.12(a) Litigation Schedule 4.12(b) Orders Schedule 4.13(a) Compliance with Law Schedule 4.13(c) Filings Compliance Schedule 4.13(d)(i) Policy Forms Schedule 4.13(d)(ii) Policy Form Compliance vii Schedule 4.13(e) Premium Rate, Plan and Policy Filings Schedule 4.13(f) Privacy Compliance Schedule 4.14 Permits Schedule 4.16(b) Unions Schedule 4.16(h) Certain Notices Schedule 4.17(a) Employee Plans Schedule 4.17(c) Seller Subsidiary Plans Schedule 4.18(a)(i) Transferred Leases Schedule 4.18(a)(ii) Subleased Leases Schedule 4.19(a) Principally Used Software Schedule 4.19(b) Generally Used Software Schedule 4.19(c) Excluded Software Schedule 4.19(e) Software Fees Schedule 4.20(a) Intellectual Property Violations Schedule 4.20(b) Intellectual Property Schedule 4.20(d) Intellectual Property Licenses and Fees Schedule 4.21 Tax Matters Schedule 4.22 Security Deposits Schedule 4.23 Bank Accounts Schedule 4.24(a) Sufficiency of Assets Schedule 4.24(b) Assets Schedule 4.25 Actuarial Reports Schedule 4.27 Material Producer Contracts Schedule 4.28 Certain Insurance Contracts Schedule 4.30 Officer and Director Claims Schedule 4.31 Noncompetition Agreements Schedule 4.32 Insurance Coverage Schedule 5.03 Non-Contravention Schedule 5.04(a) Compliance with Law Schedule 5.04(b) Threatened Investigations Schedule 5.05(a) Purchaser Regulatory Consents Schedule 5.05(b) Other Purchaser Governmental Consents Schedule 5.05(c) Purchaser Third Party Consents Schedule 5.08 Licenses Schedule 6.01(a) Conduct of Business:Seller, FGWLA and CLAC Schedule 6.01(b) Conduct of Business:Seller Subsidiaries Schedule 6.05(f) Replacement of Certain Arrangements Schedule 6.11(a)(1) Business Employees Schedule 6.11(a)(2) Corporate Employees Schedule 6.11(m) Severance Benefits Schedule 6.13 Intercompany Obligations Schedule 6.21 Subsidiaries of Great-West Healthcare Holdings, Inc. Schedule 6.25 Resolution of Certain Issues Schedule 7.05 Purchaser Required Third Party Consents Schedule 8.05 Seller Required Third Party Consents Schedule 9.04(a) Use of Names viii Schedule 9.04(b) Subsidiary Corporate Names ix ASSET AND STOCK PURCHASE AGREEMENT This ASSET AND STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November 26, 2007, is entered into by and among Great-West Life & Annuity Insurance Company, a Colorado domiciled insurance company (“Seller”), First Great-West Life & Annuity Insurance Company, a New York domiciled insurance company (“FGWLA”), The Canada Life Assurance Company, a Canadian insurance company entered into the United States under the laws of the State of Michigan (“CLAC”), and Connecticut General Life Insurance Company, a Connecticut domiciled insurance company (“Purchaser”). W I T N E S S E T H: WHEREAS, upon the terms and subject to the conditions of this Agreement, Seller, FGWLA and CLAC desire to sell, and Purchaser desires to acquire, the Acquired Operations of Seller, FGWLA and CLAC as described herein (all capitalized terms used in these recitals and not otherwise defined having the respective meanings assigned to them in Section 1.01 hereto); and WHEREAS, in order to effectuate the foregoing, it is contemplated that, upon the terms and subject to the conditions of this Agreement:(i) Seller and Purchaser, FGWLA and Purchaser and CLAC and Purchaser will enter into the Seller Indemnity Reinsurance Agreement, the FGWLA Indemnity Reinsurance Agreement and the CLAC Indemnity Reinsurance Agreement, respectively, providing, among other things, for the indemnity reinsurance as of the Effective Date of the Insurance Liabilities; (ii) Seller and Purchaser, FGWLA and Purchaser and CLAC and Purchaser will enter into the Seller Administrative Services Agreement, the FGWLA Administrative Services Agreement and the CLAC Administrative Services Agreement, respectively, providing for Purchaser’s provision of certain administrative services on behalf of Seller, FGWLA and CLAC with respect to the Insurance Contracts, the Reinsured Contracts and the Administered Contracts; (iii) Seller will transfer the Shares to Purchaser; (iv) Seller, Purchaser and FGWLA will enter into the Transition Services Agreement, providing, among other things, for Seller’s and FGWLA’s provision to Purchaser of certain transition services for transition periods following the Closing Date; (v) Seller, FGWLA and CLAC will execute and deliver to Purchaser the Transfer Documents providing for the transfer to Purchaser of the Transferred Assets; (vi) Seller, FGWLA, CLAC and Purchaser will enter into the Assumption Agreement, providing for the assumption by Purchaser of the Other Assumed Liabilities; and (vii) Seller, FGWLA, CLAC and Purchaser will execute and deliver such other agreements, instruments and documents as are described herein. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements set forth herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions The following terms shall have the respective meanings set forth below throughout this Agreement: “Acquisition Date” means, for any Seller Subsidiary, the later of (a) the date on which such Seller
